Judgment, Supreme Court, New York County, entered February 20, 1975, after a jury trial on the issue of liability only, unanimously affirmed, without costs and without disbursements. This matter was before us previously, (44 AD2d 366), in 1974, when this personal injury negligence action was dismissed at the close of the plaintiffs case, and we reversed, finding that there was sufficient evidence to warrant the jury passing on the question of whether there was liability to the plaintiff in this situation where ■ the plaintiff claimed that a boiler exploded. The jury having found in favor of the defendants, the plaintiff on this appeal alleges error by the trial court in the charge and in the allowance of opinion testimony on behalf of the defendant. We find no error. Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Nunez, JJ.